OPINION
PER CURIAM.
Judgments affirmed.*

 The appellant raised six issues: (1) the district attorney should not have been permitted to strike for cause jurors who oppose capital punishment; (2) the Commonwealth failed to provide the defense with the name of a Commonwealth eyewitness and certain exculpatory statements made by appellant; (3) the trial court permitted improper cross-examination of a defense character witness; (4) the trial court improperly refused to allow a witness to testify as to certain exculpatory statements made by appellant and certain other statements made by a defense witness; (5) appellant’s confession was a product of unnecessary delay between arrest and arraignment in violation of Pa.R.Cr.P. 118 (now 130); and (6) the confession was not knowingly, intelligently and voluntarily made.